 Case 1:17-cv-01030-PGG-DCF Document 137 Filed 12/17/18 Page 1 of 1
  Case 1:17-cv-01030-PGG-DCF Document 136-1 Filed 12/13/18 Page 1 of 1




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
STARR SURPLUS LINES INSURANCE COMPANY,
and HOUSTON CASUALTY COMPANY,                                 Docket No, 1: 17-cv-01030-PGG

                Plaintiffs,
                                                                          [PROPOSED)
         -against-                                                          ORDER

CRF FROZEN FOODS, LLC

                Defendant


         THIS MATTER comes before the Court upon Starr Surplus Lines Insurance Company's

("Starr's'') request for an Order withdrawing John A. Nadas as attorney of record for Starr in the

above-captioned matter. Upon careful consideration of Starr's submission, and for good cause

shown,

         ITISonthis    (706_   dayof~,2018,

         ORDERED that John A. Nadas is hereby withdrawn as attorney of record for Starr in the

above-captioned matter; and it is further

         ORDERED that pursuant to Local Civil Rule 1.4, Starr's request and this Order shall be

served upon the client and all other parties within seven (7) days of the entry of this Order, and it

is further

         ORDERED that the Clerk of the Court shall terminate John A Nadas as counsel of

record for Starr.




                                                           ikN          ~·----H----'----
                                                      Hon, Paul G. Gardephe
                                                      United States District Judge




                                                                                     30293J750vl 0986424
